
	
		II
		112th CONGRESS
		1st Session
		S. 1112
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Mr. Wyden (for himself,
			 Mrs. Murray, and
			 Mr. Merkley) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend title 38, United States Code, to grant family of
		  members of the uniformed services temporary annual leave during the deployment
		  of such members, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Military Family Leave Act of
			 2011.
		2.Annual leave for
			 family of deployed members of the uniformed services
			(a)In
			 generalPart III of title 38, United States Code, is amended by
			 adding at the end the following new chapter:
				
					44Annual leave for
				family of deployed members of the uniformed services
						
							Sec. 
							4401. Definitions.
							4402. Leave requirement.
							4403. Certification.
							4404. Employment and benefits protection.
							4405. Prohibited acts.
							4406. Enforcement.
							4407. Miscellaneous provisions.
						
						4401.DefinitionsIn this chapter:
							(1)The terms
				benefit, rights and benefits, employee,
				employer, and uniformed services have the meaning
				given such terms in section 4303 of this title.
							(2)The term contingency operation
				has the same meaning given such term in section 101(a)(13) of title 10.
							(3)The term
				eligible employee means an individual who is—
								(A)a family member
				of a member of a uniformed service; and
								(B)an employee of
				the employer with respect to whom leave is requested under section 4402 of this
				title.
								(4)The term
				family member means an individual who is, with respect to another
				individual, one of the following:
								(A)The spouse of the
				other individual.
								(B)A son or daughter
				of the other individual.
								(C)A parent of the
				other individual.
								(5)The term
				reduced leave schedule means a leave schedule that reduces the
				usual number of hours per workweek, or hours per workday, of an
				employee.
							(6)The terms
				spouse, son or daughter, and parent have
				the meaning given such terms in section 101 of the Family and Medical Leave Act
				of 1993 (29 U.S.C. 2611).
							4402.Leave
				requirement
							(a)Entitlement to
				leaveIn any 12-month period,
				an eligible employee shall be entitled to two workweeks of leave for each
				family member of the eligible employee who, during such 12-month period—
								(1)is in the uniformed services; and
								(2)(A)receives notification of an impending call
				or order to active duty in support of a contingency operation; or
									(B)is
				deployed in connection with a contingency operation.
									(b)Leave taken intermittently or on reduced
				leave schedule(1)Leave under subsection
				(a) may be taken by an eligible employee intermittently or on a reduced leave
				schedule as the eligible employee considers appropriate.
								(2)The taking of leave intermittently or
				on a reduced leave schedule pursuant to this subsection shall not result in a
				reduction in the total amount of leave to which the eligible employee is
				entitled under subsection (a) beyond the amount of leave actually taken.
								(c)Paid leave permittedLeave granted under subsection (a) may
				consist of paid leave or unpaid leave as the employer of the eligible employee
				considers appropriate.
							(d)Relationship
				to paid leave(1)If an employer provides
				paid leave to an eligible employee for fewer than the total number of workweeks
				of leave that the eligible employee is entitled to under subsection (a), the
				additional amount of leave necessary to attain the total number of workweeks of
				leave required under subsection (a) may be provided without
				compensation.
								(2)An eligible employee may elect, and
				an employer may not require the eligible employee, to substitute any of the
				accrued paid vacation leave, personal leave, or family leave of the eligible
				employee for leave provided under subsection (a) for any part of the total
				period of such leave the eligible employee is entitled to under such
				subsection.
								(e)Notice for leaveIn any case
				in which an eligible employee chooses to use leave under subsection (a), the
				eligible employee shall provide such notice to the employer as is reasonable
				and practicable.
							4403.Certification
							(a)In
				generalAn employer may
				require that a request for leave under section 4402(a) of this title be
				supported by a certification of entitlement to such leave.
							(b)Timeliness of
				certificationAn eligible
				employee shall provide, in a timely manner, a copy of the certification
				required by subsection (a) to the employer.
							(c)Sufficient
				certificationA copy of the notification, call, or order
				described in section 4402(a)(2) of this title shall be considered sufficient
				certification of entitlement to leave for purposes of providing certification
				under this section. The Secretary may prescribe such additional forms and
				manners of certification as the Secretary considers appropriate for purposes of
				providing certification under this section.
							4404.Employment and benefits protection
							(a)In
				generalAn eligible employee who takes leave under section 4402
				of this title for the intended purpose of the leave shall be entitled, on
				return from such leave—
								(1)to be restored by
				the employer to the position of employment held by the eligible employee when
				the leave commenced; or
								(2)to be restored to
				an equivalent position with equivalent rights and benefits of
				employment.
								(b)Loss of
				benefitsThe taking of leave under section 4402 of this title
				shall not result in the loss of any employment benefit accrued prior to the
				date on which the leave commenced.
							(c)LimitationsNothing
				in this section shall be construed to entitle any restored employee to—
								(1)the accrual of
				any seniority or employment benefits during any period of leave; or
								(2)any right,
				benefit, or position of employment other than any right, benefit, or position
				to which the employee would have been entitled had the employee not taken the
				leave.
								4405.Prohibited
				acts
							(a)Exercise of
				rightsIt shall be unlawful for any employer to interfere with,
				restrain, or deny the exercise of or the attempt to exercise, any right
				provided under this chapter.
							(b)DiscriminationIt
				shall be unlawful for any employer to discharge or in any other manner
				discriminate against any individual for opposing any practice made unlawful by
				this chapter.
							4406.EnforcementThe provisions of subchapter III of chapter
				43 of this title shall apply with respect to the provisions of this chapter as
				if such provisions were incorporated into and made part of this chapter.
						4407.Miscellaneous
				provisionsThe provisions of
				subchapter IV of chapter 43 of this title shall apply with respect to the
				provisions of this chapter as if such provisions were incorporated into and
				made part of this
				chapter.
						.
			(b)Clerical
			 amendmentsThe table of chapters at the beginning of title 38,
			 United States Code, and at the beginning of part III of such title, are each
			 amended by inserting after the item relating to chapter 43 the following new
			 item:
				
					
						44.Annual
				  Leave for Family of Deployed Members of the Uniformed
				  Services4401.
					
					.
			
